Order entered November 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01216-CV

                             THE STATE OF TEXAS, Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. TX-12-30113

                                           ORDER
       We GRANT appellees’ November 14, 2014 unopposed motion for an extension of time

to file a brief. Appellees shall file their brief by December 17, 2014. We caution appellees that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE